Case 2:19-cv-08024-ODW-JC Document 34-1 Filed 12/18/19 Page 1 of 3 Page ID #:711




    1
    2
    3
    4
    5
    6
    7
    8                            UNITED STATE DISTRICT COURT
    9                           CENTRAL DISTRICT OF CALIFORNIA
  10 ALAN BAKER,                                     Case No. 2:19-cv-08024-ODW-JC
     LINDA B. OLIVER,
  11                                                 [PROPOSED] ORDER ON
               Plaintiffs,                           ALLSTATE’S EX PARTE
  12                                                 APPLICATION AND COURT’S
          v.                                         ORDER TO SHOW CAUSE,
  13                                                 INCLUDING TEMPORARY
     ALLSTATE INSURANCE                              RESTRAINING ORDER
  14 COMPANY, EDWARD CARRASCO,
     and DOES 1 through 10, inclusive,
  15                                                 Hon. Otis D. Wright II
               Defendants.
  16                                                 Dept:    First Street Courthouse,
                                                     Courtroom 5D
  17
  18
  19
  20             On December 16, 2019 at 1:30 p.m., the Court held a hearing on the Order to
  21 Show Cause issued on December 2, 2019 (DKT 25), and on the ex parte application
  22 of Defendant Allstate Insurance Company (“Allstate”) for an order: (1) dismissing
  23 this action, (2) disqualifying Christopher Hook as Plaintiffs’ counsel, (3) restraining
  24 Mr. Hook from communicating with or approaching Allstate or its attorneys,
  25 (4) halting the depositions noticed by Plaintiffs from proceeding, and (5) awarding
  26 sanctions against Mr. Hook.
  27             Peter H. Klee and Marc J. Feldman appeared for the moving party, Allstate.
  28 Matthew O’Hanlon was present for Plaintiffs Alan Baker and Linda B. Oliver,

                                                  -1-               Case No. 2:19-cv-08024-ODW-JC
        SMRH:4821-6232-9007.1            ORDER ON EX PARTE APPLICATION, AND OSC INCLUDING TRO
Case 2:19-cv-08024-ODW-JC Document 34-1 Filed 12/18/19 Page 2 of 3 Page ID #:712




    1 pending approval of their request to substitute him as their attorney. Christopher
    2 Hook also appeared.
    3            The Court has considered all the papers and oral arguments submitted in
    4 support of and in opposition to the ex parte application and in response to the Order
    5 to Show Cause – and in particular the Declaration of Peter H. Klee, which attached
    6 numerous profanity-laced emails from Mr. Hook to Allstate’s counsel threatening
    7 physical violence against Allstate’s counsel and employees. Based thereon, and
    8 good cause existing, the Court ORDERS as follows:
    9            1.       Temporary Restraining Order. The Court issues a Temporary
  10 Restraining Order (“TRO”) barring and restraining Christopher Hook from
  11 communicating with and/or approaching within 100 feet of any of the persons,
  12 places of work, or homes of personnel of Allstate Insurance Company and personnel
  13 of Allstate’s counsel, Sheppard, Mullin, Richter & Hampton, LLP.
  14             The TRO is issued because Mr. Hook has repeatedly threatened physical
  15 violence against Allstate’s employees and Allstate’s counsel. Thus, immediate and
  16 irreparable injury is threatened unless the TRO is issued.
  17             This TRO is issued at _______ a.m./p.m. on December __, 2019.
  18             2.       Order to Show Cause. The Court further issues an Order to Show
  19 Cause (“OSC”) why the TRO should not become a preliminary injunction. The
  20 hearing on the OSC is set for _________, at _________.
  21             3.       Bond. To support the TRO, Allstate shall post a bond of $_____
  22 within 7 days of the issuance of the TRO.
  23             4.       Sanctions. Based upon the amount set forth in the Declaration of Peter
  24 H. Klee regarding Allstate’s costs, Christopher Hook shall pay sanctions of $42,581
  25 to Allstate. The sanctions shall be paid via certified check mailed to Allstate’s
  26 counsel, to be received no later than _________.
  27             5.       Disqualification. The request to disqualify Mr. Hook as counsel for
  28 Plaintiffs is Denied as moot. Plaintiffs’ request to substitute Matthew O’Hanlon as

                                                     -2-               Case No. 2:19-cv-08024-ODW-JC
        SMRH:4821-6232-9007.1               ORDER ON EX PARTE APPLICATION, AND OSC INCLUDING TRO
Case 2:19-cv-08024-ODW-JC Document 34-1 Filed 12/18/19 Page 3 of 3 Page ID #:713




    1 their attorney of record and dismiss Mr. Hook as their attorney of record is Granted.
    2            6.       Request for Dismissal. In light of Plaintiffs’ lack of prior knowledge
    3 of Mr. Hook’s conduct and dismissal of him as their attorney, Allstate’s request to
    4 dismiss this action is Denied.
    5            7.       Stay. The stay on depositions is lifted.
    6
    7            IT IS SO ORDERED.
    8
    9
        Dated: December ___, 2019
  10
  11                                                           Hon. Otis D. Wright II
                                                          United States District Court Judge
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                      -3-               Case No. 2:19-cv-08024-ODW-JC
        SMRH:4821-6232-9007.1                ORDER ON EX PARTE APPLICATION, AND OSC INCLUDING TRO
